Citation Nr: 1207522	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  In January 2009 and June 2010,  the Board remanded the claim for additional development. 


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's psychiatric disability, diagnosed major depressive disorder, is due to service. 


CONCLUSION OF LAW

The Veteran's psychiatric disability, to include major depressive disorder, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he developed a psychiatric disability in service.  Specifically, he contends that he developed PTSD due to his experiences in service. The Veteran's alleged in-service stressors include exposure to hostile fire and numerous dead bodies in November and December 1983, when he served in the Army's 259th Field Service Company and reportedly took part in Operation Urgent Fury in Grenada.  He also claims to have experienced additional in-service stressors in February 1991, when he reportedly traveled into a theater of combat operations that included portions of a road leading from Mutlaa, Kuwait, to Basra, Iraq, which was dubbed the Highway of Death.  There, the Veteran allegedly witnessed the incinerated remains of Iraqi soldiers and miles of burned, smashed, and shattered vehicles.  He now claims the experience traumatized him. 

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  Psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV criteria, the traumatic event, or stressor, must involve experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

When the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2011); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's acquired psychiatric disorder, currently diagnosed major depressive disorder, is related to service.  

A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  The Board finds that the Veteran is competent to describe symptoms of sadness and anxiety.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  

The Veteran's service personnel records show that he was stationed in Kuwait, Korea, and Saudi Arabia.  He also participated in an operation in Grenada called Urgent Fury from November 7, 1983, to December 12, 1983.  From October 15, 1990, to April 18, 1991, he deployed with the 101st Airborne Division in support of Operation Desert Shield and Operation Desert Storm.  Additionally, the records show that the Veteran's commander in the 2nd Material Management Center recommended him for a citation for meritorious achievement for serving as the non-commissioned officer in charge (NCOIC) of providing maintenance expertise for the 101st Airborne's tank and automotive mobile maintenance team (MMT) in the theater of combat operations during Operation Desert Storm.  He was awarded decorations consistent with service in the Southwest Asia theater of operations during the Persian Gulf War.  The Veteran's military occupational specialties and assignments are listed as canvas repairman, fabric and leather repairman, squad leader, maintenance analyst, and assistant platoon sergeant.  The Veteran's service medical records are negative for any complaints or clinical findings of psychiatric problems.  

After service, private treatment records in May 2005 contain a diagnosis of chronic PTSD and major depression.  The Veteran's private treating physician etiologically related the Veteran's psychiatric disorders to multiple stressors that were reportedly incurred at different periods throughout his long military career. 

In support of his alleged Persian Gulf War stressors, the Veteran submitted written statements from two of his long-term friends who reportedly served with him as part of a convoy from Kuwait to Baghdad in February 1991.  In those statements, dated in April 2005, the friends indicated that they had joined the Veteran in witnessing burning bodies and vehicles, which emitted an awful smell, and added that they would never forget the experience.

On VA mental health examination in April 2011, the Veteran reported being in a war zone during the Persian Gulf War, Operation Desert Storm.  He related a history of outpatient psychiatric treatment for six years.  He was treated with medication.  The Veteran endorsed symptoms of depression, panic attacks, avoidance of stimuli, numbness, sleep problems, anxiety and increased social isolation.  He was observed to be lethargic and appeared fatigued.  The Veteran became tearful during the interview while describing his experiences and exhibited some memory impairment.  Following an examination of the Veteran, the examiner determined that the Veteran did not meet all of the criterion for a diagnosis of PTSD under DSM-IV.  However, the examiner diagnosed recurrent major depressive disorder with psychotic features, generalized anxiety disorder, and panic disorder without agoraphobia.  The examiner assigned a Global Assessment of Functioning score (GAF) of 60.  The examiner opined that it was at least as likely as not that the Veteran's symptoms of depression and anxiety were the result of a combination of experiences over time in the military.  The examiner noted that the Veteran's personnel records showed that he had been present in theaters of operations, and it was possible that the Veteran had internalized his experiences in service, and those that others shared with him.  Accordingly, considering the Veteran's overall vulnerability, his psychological profile, and his inability to deal with stress as most persons would, it was at least as likely as not that some of his depression, anxiety and panic symptoms were the result of service.  

The April 2011 medical opinion is of great probative value.  The opinion was rendered after a review of the claims file, to include the service records, and post-service private treatment records, and cited to the medical evidence in the claims file.  It is also consistent with the evidence of record.  More importantly, a rationale in support of the opinion was provided.  Additionally, there is no competent evidence of record that contradicts the opinion.  In fact, the only other evidence of record that addresses the etiology of the Veteran's psychiatric condition, the private medical report in May 2005, also associates the Veteran's acquired psychiatric disorder to his experiences in service.  Therefore, the Board finds that claim of entitlement to service connection for an acquired psychiatric disorder is warranted.  38 C.F.R. § 3.310 (2011).  

Considering the credible statements provided by the Veteran and fellow servicemen, and the current findings of an acquired psychiatric disorder, which the competent medical evidence etiologically links the to service, the Board finds that the balance of positive and negative evidence is in relative equipoise.  Resolving all reasonable doubt in the Veteran's favor, the competent and credible medical evidence creates a nexus between the Veteran's current acquired psychiatric disorder and service.  Therefore, service connection a psychiatric disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


